Order entered January 14, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01348-CR

                  KYLE VINCENT CISNEROS-SHELBY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 401st Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 401-81837-2017

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.




                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE